DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a display element” in claims 1 and 9 “configured to communicate a condition of the blade to an operator of the observation device, the condition of the blade based on the data collected by the sensor element when the blade is moved relative to the sensor element”.  In view of the specification, this will be considered to be “any electronic device in signal communication with the control system 100 of the observation device 20 in a manner suitable for communicating a condition of the blade 2 to the operator of the observation device” [Application Publication; paragraph 0045], wherein the “condition of the blade” may refer to raw, or processed, data [Application Publication; paragraph 0045].  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claimed “the at least one guide surface” lacks antecedent basis.  For the purpose of examination, the examiner will consider claim 4 to be dependent upon claim 2 where “the at least one guide surface” was introduced.  
	Regarding claim 5, the claimed “wherein the observing of the blade occurs with respect to a portion of the blade that has just engaged the grinding surface during the moving of the blade relative to the sensor element” is indefinite, particularly with respect to the word “just.”  The word just, in this sense, is used to say “very recently”, as in “a portion of the blade that has [very recently] engaged the grinding surface.”  However, such phrasing is relative and therefore introduces indefiniteness into the amount of time required to meet the claimed “just.”  For the purpose of examination, the examiner will consider this to be “wherein the observing of the blade occurs with respect to a portion of the blade that has 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolchin (US-8,915,766).
	Regarding claim 1, Kolchin (US-8,915,766) discloses an observation device for observing a blade of a knife, the observation device comprising:
a sensor element (at least one edge sensor 203) (Fig. 2A) configured to observe the blade and collect data regarding the blade (of knife 202) when the blade is moved relative to the sensor element (the blade is moved into the range of the sensor 203, at which point the sensor collects data) (Fig. 3); and
a display element (“computing device” which includes “a communications interface 108”) (Fig. 1) configured to communicate a condition of the blade to an operator of the observation device (the communications interface is configured to receive sensor data) [Kolchin; col. 5, lines 1-16], wherein the condition of the blade (sensor data) is transmitted to the display element, is based on the data collected by the sensor element when the blade is moved relative to the sensor element [Kolchin; col. 5, lines 1-16].  While Kolchin is not explicit as to what data is being sent, it would be obvious that this would include the raw or processed data from the sensors as this was the primary data in the device of Kolchin.  
	Regarding claim 2, Kolchin discloses the observation device of Claim 1, further comprising at least one guide surface (knife holder 201 contains two gripper members, each one considered a “guide surface” as claimed) for establishing a position of the blade relative to the sensor element (edge sensor 203) when the blade is moved relative to the sensor element (edge sensor 203) (Fig. 2A).
	Regarding claim 4, Kolchin discloses the observation device of Claim 1, wherein the at least one guide surface (one gripper of the knife holder 201) includes a first guide surface for engaging a face of the blade (Fig. 2A) and a second guide surface (bottom surface, shown below in Figure 2D) for engaging an edge of the blade (capable of engaging the back edge of the knife blade) (Fig. 2D).

    PNG
    media_image1.png
    448
    472
    media_image1.png
    Greyscale

	Regarding claim 6, Kolchin discloses the observation device of Claim 1, wherein the condition of the blade includes a determination of the presence of a burr to one side of an edge of the blade (“the computing device 207 detects the presence or absence of burr on the edge of the knife by taking a first picture of the edge with a camera prior to sharpening”) [Kolchin; col. 18, lines 1-4].
	Regarding claim 7, Kolchin discloses the observation device of Claim 1, wherein the sensor element forms a portion of a sensor assembly including a plurality of the sensor elements (“at least one edge sensor 203 may include two contact sensors arrayed in a series”) [Kolchin; col. 9, lines 34-41], wherein at least one of the sensor elements forming the sensor assembly views the blade from a different perspective from the remaining sensor elements (since two sensor elements cannot share the same space, then there is an inherent “different perspective” from two sensor elements as they either must be directed differently to sense the same spot, or must be directed at two different spots, either of which is considered a “different perspective” as claimed).
	Regarding claim 8, Kolchin discloses the observation device of Claim 1, wherein the sensor element is a camera (“the at least one edge sensor further includes a camera”) [Kolchin; col. 1, lines 56-58].
	Regarding claim 9, Kolchin (US-8,915,766) discloses a knife sharpener comprising:
a grinding surface (at least one abrader 204) for grinding a blade of the knife when the blade is moved relative to the grinding surface (relative movement showing that, in relation to the grinding wheel, the blade 202 is being moved) [Kolchin; col. 2, lines 30-36];
an observation device including:
a sensor element (at least one edge sensor 203) (Fig. 2A) configured to observe the blade and collect data regarding the blade (of knife 202) when the blade is moved relative to the sensor element (the blade is moved into the range of the sensor 203, at which point the sensor collects data) (Fig. 3); and
a display element (“computing device” which includes “a communications interface 108”) (Fig. 1) configured to communicate a condition of the blade to an operator of the observation device (the communications interface is configured to receive sensor data) [Kolchin; col. 5, lines 1-16], wherein the condition of the blade is transmitted to the display element, is based on the data collected by the sensor element when the blade is moved relative to the sensor element [Kolchin; col. 5, lines 1-16].  While Kolchin is not explicit as to what data is being sent, it would be obvious that this would include the raw or processed data from the sensors as this was the primary data in the device of Kolchin.  
	Regarding claim 10, Kolchin discloses the knife sharpener of Claim 9, wherein the grinding surface (abrader 204) and the observation device (sensor element 203) are supported by a single housing structure (the housing structure shown in Figure 2A extending between the abrader 204 and the sensor 203).
	Regarding claim 11, Kolchin discloses the knife sharpener of Claim 9, wherein the grinding surface (abrader 204) is supported by a first housing structure (shown in Figure 2A below) and the observation device (sensor 203) is supported by a second housing structure (shown in Figure 2A below).

    PNG
    media_image2.png
    678
    695
    media_image2.png
    Greyscale

	While Kolchin fails to disclose the second housing structure being an “accessory configured for removable coupling to the first housing structure,” it has been held that "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."  In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Understanding the contrary as true, that the use of a two piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice,” it would have been obvious to one of ordinary skill in the art to make the connection shown in Figure 2A be separable so as to more easily remove and replace the sensor element 203 from the housing when the sensor becomes damaged, worn, or merely needs to be upgraded, as is well known in the mechanical arts.  
	Regarding claim 12, Kolchin discloses the knife sharpener of Claim 9, wherein a first guide surface (knife holder 201 contains two gripper members, each one considered a “guide surface” as claimed) is disposed adjacent (i.e. near) the grinding surface (abrader 204) (Fig. 2A) for guiding the blade when moved relative to the grinding surface (abrader 204) (Fig. 2A).

Claims 1, 8-10, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graves (US-2019/0210177).
	Regarding claim 1, Graves (US-2019/0210177) discloses an observation device for observing a blade of a knife, the observation device comprising:
a sensor element (“vision system”) configured to observe the blade (“Vision system scans knife blade”) (Fig. 5) and collect data (“smart vision system data set”) [Graves; paragraph 0029] regarding the blade when the blade is moved relative to the sensor element (when the blade is moved into the view of the vision system) (“[v]ision system”) (Fig. 5); and
a display element (monitor 510) [Graves; paragraph 0114] configured to communicate a condition of the blade to an operator of the observation device (Graves describes this as a touch screen monitor, thus making obvious that the screen is to provide visual cues to the operator and allow the operator to provide inputs) [Graves; paragraph 0114] communicates the condition of the blade based on the data collected by the sensor element (vision system) when the blade is moved relative to the sensor element (“Outputs produced by such software program 516 include digital images produced by the vision camera 216, the cutting edge profile curve 176 generated for the knife blade, and its generated corrected profile curve 180, as described in more detail below, which are transferred along with the grinding parameters entered by the user to the robotic controller 144. The software program 516 can also produce and print a series of reports documenting this information.”) [Graves; paragraph 0116].  
	Regarding claim 8, Graves discloses the observation device of Claim 1, wherein the sensor element (vision system) is a camera (vision camera 126).  
	Regarding claim 9, Graves discloses a knife sharpener comprising:
a grinding surface (grinding wheel 192) for grinding a blade of the knife when the blade is moved relative to the grinding surface [Graves; paragraph 0134];
an observation device comprising:
a sensor element (“vision system”) configured to observe the blade (“Vision system scans knife blade”) (Fig. 5) and collect data (“smart vision system data set”) [Graves; paragraph 0029] regarding the blade when the blade is moved relative to the sensor element (when the blade is moved into the view of the vision system) (“[v]ision system”) (Fig. 5); and
a display element (monitor 510) [Graves; paragraph 0114] configured to communicate a condition of the blade to an operator of the observation device (Graves describes this as a touch screen monitor, thus making obvious that the screen is to provide visual cues to the operator and allow the operator to provide inputs) [Graves; paragraph 0114] communicates the condition of the blade based on the data collected by the sensor element (vision system) when the blade is moved relative to the sensor element (“Outputs produced by such software program 516 include digital images produced by the vision camera 216, the cutting edge profile curve 176 generated for the knife blade, and its generated corrected profile curve 180, as described in more detail below, which are transferred along with the grinding parameters entered by the user to the robotic controller 144. The software program 516 can also produce and print a series of reports documenting this information.”) [Graves; paragraph 0116].  
	Regarding claim 10, Graves discloses the knife sharpener of Claim 9, wherein the grinding surface (grinding wheel 192) and the observation device (camera 126) are supported by a single housing structure (support frame 92) (Figs. 6, 9, 13).
	Regarding claim 16, Graves (US-2019/0210177) discloses a method of determining a condition of a blade of a knife prior to or following a sharpening process, the method comprising the steps of:
providing an observation device (“camera”) including a sensor element (“camera”) [Graves; paragraph 0102] and a display element (monitor 510);
moving the blade relative to the sensor element to observe the blade and collect data regarding the blade (“A robotic arm with an attached pneumatic gripper is mounted to the machine and grasps the handle 22 of a dulled knife 10 and lifts it out of a storage tote (62). A two-dimensional vision system with a camera and software scans the knife blade (64).”) [Graves; paragraph 0102]; and
communicating a condition of the blade to an operator of the observation device following the moving of the blade relative to the sensor element (“A two-dimensional vision system with a camera and software scans the knife blade (64). It creates a set of data points to profile the knife blade edge along 32 discrete points along the length of the blade to determine the shape of the particular knife blade, and points along the blade's edge(s) that need to be reground, sharpened, and polished (66).”) [Graves; paragraph 0102] (“[Computer 500] may also include clock circuitry, a data interface, a network controller, and an internal bus. One skilled in the art will recognize that other peripheral components such as printers, drives, keyboards, mice, barcode scanners, and the like can also be used in conjunction with the programmable computer 500. Additionally, one skilled in the art will recognize that the programmable computer 500 can utilize known hardware, software, and the like configurations of varying computer components to optimize the storage and manipulation of the data and other information contained within the controller system 132.”) [Graves; paragraph 0114].  While Graves does not explicitly disclose that the condition is communicated, Graves does make obvious “manipulation of the data and other information contained within the controller system” [Graves; paragraph 0114], which would, in the device of Graves, include the vision system with a camera and the software that receives and processes the data points [Graves; paragraph 0102].  Therefore, it would have been obvious to one of ordinary skill in the art to modify the computer, including the corresponding interface, to display the condition of the blade so that one may view and/or manipulate the profile as they may choose, as taught by Graves [Graves; paragraph 0114].  
	Regarding claim 17, Graves discloses the method of Claim 16, wherein the moving of the blade relative to the sensor element (vision camera) occurs while the blade is also moving relative a grinding surface engaging the blade (the vision camera and the grinding surface are at separate stations) (“after vision camera inspection of the knife blade, the robotic gripper arm moves the knife to the hollow grinding station (74). The knife blade will be drawn back and forth between the two contra-rotating hollow grinding wheels approximately ten seconds or longer as needed.”) [Graves; paragraph 0104].
	Regarding claim 18, Graves discloses the method of Claim 17, but fails to disclose wherein the observing of the blade occurs with respect to a portion of the blade that has engaged the grinding surface during the moving of the blade relative to the sensor element.
	However, Graves does state that use does dull the blades and thus would make obvious subsequent sharpening as the knife becomes dull [Graves; paragraph 0003-0005], therefore making obvious observing the blade that has already engaged a grinding surface of the machine of Graves as claimed.  In other words, without a length of time defined within the claim, then any subsequent sharpening using the claimed sharpening device would read upon the claims.  Since Graves makes obvious subsequent sharpening and has the claimed structural elements and steps, it therefore would make the claimed limitations of claim 18 obvious.  
	Regarding claim 19, Graves discloses the method of Claim 16, further comprising a step of aligning the sensor element (vision camera) with the grinding surface (some general aligning needs to take place in order to align the direction of the camera with the blade to be observed) (“A two-dimensional vision system with a camera and software scans the knife blade (64). It creates a set of data points to profile the knife blade edge along 32 discrete points along the length of the blade to determine the shape of the particular knife blade, and points along the blade's edge(s) that need to be reground, sharpened, and polished (66).”) [Graves; paragraph 0102].  

Allowable Subject Matter
Claims 3, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to anticipate or render obvious a sensor element inset into one of the guide surfaces.  	
Friel (US-2007/0197148) teaches an inset sensor, but does not anticipate or render obvious “a display element” as claimed.  
	Automated measurement systems for measurement of a blade’s condition, such as Lane (US-5,793,493) do not typically have guide surfaces and therefore do not render obvious or anticipate at least one guide surface with an inset sensor element.  

Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein the condition of the blade is one of a knife blade root mean squared value or a roughness average value of the blade.”

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art fails to anticipate or render obvious, in combination with all other claimed limitations “wherein the knife sharpener includes a plurality of the grinding surfaces spaced apart from each other and the sensor element is movable between each of the spaced apart grinding surfaces” as claimed.  
	In the prior arts of Graves (US-2019/0210177) and Kolchin (US-8915766), the sensor is fixed and not movable.  Unless the sensor of Graves is separated from the “knife sharpener,” it is not capable of being “movable between each of the spaced apart grinding surfaces” as claimed.  

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein the sensor element is mounted to a structure movable relative to the grinding surface.”
	In the automated means such as Graves (US-2019/0210177), there are individual stations which remain stationary while the knife blade is brought into their area, thus not lending then a sensor element, or its structure, being “movable” in any sense of the word.  
	The prior art of Kolchin (US-8915766) shows a movable sensor 203, but would not anticipate or render obvious a “step of aligning the sensor element with the grinding surface” (claim 19, upon which claim 18 depends) and also “wherein the sensor element is mounted to a structure movable relative to the grinding surface.”  The sensor (203) of Kolchin is in a fixed relationship to the blade and therefore fails to anticipate the claim.  Modification of the connection to be one of a “movable” connection (i.e. “a structure movable”) would not have been obvious, particularly if a certain alignment was desired.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-10,272,535, US-2004/0266318, US-2007/0197148, US-2012/0156964, US-2017/0232569, US-2018/0236623, and US-5,793,493 are pertinent to the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723